Citation Nr: 0636596	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-16 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
(VA) educational assistance benefits in the amount of 
$16,131.87, was properly created.  



REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to July 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the VA Regional 
Office (RO) in Muskogee, Oklahoma, which retroactively 
terminated the veteran's educational assistance benefits 
which resulted in the creation of an overpayment in the 
amount of $18,312.25.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2004 VA Form 9, the veteran requested a hearing 
before a Veterans Law Judge in Washington, D.C.  The 
veteran's representative subsequently indicated that a Travel 
Board hearing is sought.  Although the veteran's 
representative was notified in March 2005 that the veteran 
would be scheduled for a Travel Board hearing, the record 
does not reflect that a hearing was scheduled.  

In March 2005 correspondence, the representative indicated 
that he wanted one Travel Board hearing for the veteran as 
well as 29 other claimants with purportedly similar claims.  

In November 2004 and August 2006 Board letters, the veteran 
was informed that VA regulations do not provide for "class 
action" appeals.  

In October 2006, the veteran's representative again contacted 
the Board.  He indicated that it was improper that the RO 
forwarded the substantive appeals of any of his clients to 
the Board and it was improper of the Board to take action on 
any of the appeals.  The reason for this statement was that 
the veteran was awaiting a decision from VA's General Counsel 
office.  The representative indicated that without this 
decision, the substantive appeal of any of his claimants, 
including the veteran, is incomplete.  The representative 
indicated that there was an agreed upon 90 day stay which was 
request in July 2006 which had been violated.  The 
representative also referred to the prior request for a 
consolidated hearing.  The representative requested that no 
hearings be scheduled until VA's General Counsel rendered a 
final decision, until the substantive appeals were complete, 
and that the 30 veterans be scheduled for hearings to be held 
by the Board in Washington D.C.

In response, in October 2006, the Board sent the veteran's 
representative a letter.  He was again informed that the 
appeals would not be merged, that the veterans would not be 
scheduled for a consolidated hearing, and that the Board had 
no knowledge of any agreement between VA's General Counsel 
office and the representative.  The representative was told 
that he should inform the RO in writing if the veteran no 
longer wanted a Travel Board hearing or that another type of 
hearing was being sought.  Again, he was notified that a 
group hearing was not an option.  

The representative has not responded to this October 2006 
Board letter.  

In sum, a Travel Board hearing was requested.  The 
representative was told that he could withdraw that request 
in writing to the RO, subsequent to the Board's recent 
October 2006 letter.  He did not do so.  The Board notes that 
in the event that the representative was seeking 90 days from 
July 2006 to provide additional evidence and argument, that 
time period has expired.  The representative indicated that 
the substantive appeal is incomplete.  

In light of the foregoing, the Board is remanding this case 
so that the veteran and his representative can ensure that 
the substantive appeal is complete, since the representative 
indicated that it is not.  If there is any additional 
evidence or argument to be submitted, to include any 
interaction with VA's General Counsel, the veteran and his 
representative are invited to provide that information.  The 
veteran should be asked to clarify if he still desires a 
hearing, and, if so, what type of hearing.  The requested 
hearing should be so scheduled.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran and his representative should 
be provided the opportunity to complete the 
substantive appeal, to include any 
interaction with VA's General Counsel.  

2.  The veteran should clarify if he wants a 
hearing before a hearing officer, a Travel 
Board Hearing before a Veterans Law Judge at 
his local RO, a video conference hearing 
before a Veterans Law Judge at his local RO, 
or a hearing before a Veterans Law Judge in 
Washington, D.C., in connection with this 
appeal.  If no hearing is being sought, the 
veteran should make clear that he is 
withdrawing his hearing request.  The veteran 
is hereby again notified that VA will not 
provide a consolidated hearing.  He will be 
afforded a personal hearing, only, and he may 
choose which type of hearing is his 
preference.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 200 & Supp. 2005).


_________________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).




